Name: Council Regulation (EEC) No 2297/86 of 21 July 1986 amending Regulation (EEC) No 569/86 laying down general rules for the application of the supplementary mechanism applicable to trade
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7 . 86 Official Journal of the European Communities No L 201 /3 COUNCIL REGULATION (EEC) No 2297/86 of 21 July 1986 amending Regulation (EEC) No 569/86 laying down general rules for the applica ­ tion of the supplementary mechanism applicable to trade THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 569/86 (') laid down general rules for the application of the supplementary mechanism applicable to trade (STM) ; whereas that system includes new potatoes falling within subheading 07.01 A II and certified seed potatoes of lesser quality falling within subheading ex 07.01 A I of the Common Customs Tariff ; whereas the system prescribes, for imports from third countries, the use of an STM import licence ; Whereas the Joint Declaration on imports from third countries of products subject to the STM annexed to the Act of Accession , lays down in particular that to the extent that the deterioration of the Community market or that of one of its regions is also due to imports from third countries, measures shall only be taken with respect to those imports within the framework and under the condi ­ tions of mechanisms already provided for by the common organizations of the market ; Whereas new potatoes and certified seed potatoes are not subject to common market organizations ; whereas there ­ fore the conditions of application of safeguard measures for those products must be laid down ; whereas the provi ­ sions of this Regulation are without prejudice to any national arrangements already made in the Member States ,  to certified seed potatoes of lesser quality falling within subheading ex 07.01 A I of the Common Customs Tariff. 2 . If the Community market in any of the products referred to in paragraph 1 suffers, or is liable to suffer, because of imports, serious disturbance that may jeopardize achievement of the objectives set out in Article 39 of the Treaty, appropriate action may be taken with regard to trade with third countries until the disturbance or threat thereof has been dispelled. 3 . Assessment of the the situation referred to in paragraph 2 shall include the following : (a) the quantities of products imported or to be imported, as assessed in particular on the basis of STM import licences already issued ; (b) the availability of products on the Community market ; (c) the prices recorded on the Community market, or foreseeable changes in those prices, and in parti ­ cular any undue downward trend . 4. If the situation referred to in paragraph 2 arises, the Commission, at the request of a Member State or on its own initiative, shall decide on the necessary measures, which shall be notified to the Member State and shall be immediately applicable . If the Commis ­ sion has received a request from a Member State, it shall adopt a decision within 24 hours of receipt of the request . 5 . Any Member State may refer to the Council action taken by the Commission , within three working days of the day of notification . The Council shall meet without delay. It may, by a qualified maj ­ ority amend or withdraw the relevant measure . 6 . The measures which may be taken pursuant to paragraphs 4 and 5 are the following : (a) suspension of issue of some or all STM import licences ; (b) refusal of some or all of the STM import licence applications pending, where a time limit for issue has been laid down ; (c) suspension of imports. These measures may be taken only in so far as and for as long as is strictly necessary. They may concern only products coming from third countries or certain third countries . They may be confined to imports into certain regions of the Community. HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regulation (EEC) No 569/86 : 'Article 6a 1 . This Article shall apply :  to new potatoes falling within subheading 07.01 A II of the Common Customs Tariff, (') OJ No L 55, 1 . 3 . 1986, p. 106 . No L 201 /4 Official Journal of the European Communities 24. 7 . 86 8 . This Article shall be without prejudice to any existing national provisions in the Member States laying down special import arrangements. 7 . A Member State may adopt, as an interim protective measure, one or more of the measures referred to at paragraph 6 whenever it takes the view, following an assessment based on the elements referred to in paragraph 3 , that the situation described in paragraph 2 arises in respect of its own territory. Notification of interim protective measures shall be telexed to the Commission as soon as it has been decided to take them. The notification shall rank as a request within the meaning of paragraph 4. These measures shall be applicable only until the entry into force of the decision taken by the Commission on this basis . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 July 1986 . For the Council The President G. HOWE